DETAILED ACTION
Claims 1-7 were rejected in the Office Action mailed 12/09/2021. 
Applicant filed a response, amended claims 1-2, 4, 7, 12, and 16-17, and added new claim 18 on 02/11/2022. 
Claims 1-7 and 9-18 are pending, of which claims 9-17 are withdrawn. 
Claims 1-7 and 18 are rejected. 
The following rejection is a second non-final rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The certified copy of an English translation of JP 2016-256170 prefects the foreign priority claim. The effective filing date for the claimed invention is December 28, 2016. Therefore, Seiyama (JP 2017/057511) which was previously relied upon to meet the limitations of claim 4 is no longer prior art as the publication date of this document is March 23, 2017. As the limitations of claim 4 have been amended into claim 1 and Seiyama is no longer prior art, all of the previous 35 U.S.C 102 and 35 U.S.C. 103 rejections set forth in the non-final rejection mailed 12/09/2021 are withdrawn. Upon further search and consideration, a new reference has come to the attention of the Examiner. Therefore, this rejection is a second non-final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al. (WO2016039218A1) in view of Hirano et al. (JP2004103403A) (Hirano).
It is noted that when utilizing WO2016039218A1, the disclosures of the reference are based on US 20170080397A1 which is an English language equivalent of the reference. Therefore, paragraph numbers cited with respect to WO2016039218A1 are found in US 20170080397A1.
The Examiner has provided machine translations of JP2004103403A. The citation of the prior art in this rejection refers to the machine translation. 
Regarding claims 1-3, 5, and 7
Naruse teaches a dispersion composition for wet papermaking process can be prepared by adding a dispersant to a dispersion medium to inorganic fibers (such as carbon fiber) and/or organic fibers (such as polyester fibers). See, e.g., paragraph [0026-0027], [0144], [0147], [0156-0158], and [0281] and claims 1, 7-8, and 11. Naruse teaches the dispersant comprises a random copolymer of phenyl glycidyl ether and an alkylene oxide, such as ethylene oxide or propylene oxide. Paragraphs [0075-0076], [0083-0088], and [0102], and claim 6. 
Naruse teaches the blend ratio of the dispersant to the dispersoid is not limited and can be adjusted as appropriate. The blend ratio varies depending on the type of dispersoid. Paragraphs [0027] and [0170]. Naruse teaches any substance that is used as a dispersant, for example, a nonionic surfactant can be used in combination with the random copolymer of phenyl glycidyl ether and an alkylene oxide. Paragraph [0121]. However, Naruse does not explicitly teach a specific amount of the dispersant attached to the polyester fiber or that the nonionic surfactant is a polyether-based polyurethane resin. 
With respect to the difference, Hirano teaches Pulset HA by Meisei Chemical Co., Ltd., a nonionic surfactant, is a known dispersant for use in a dispersion composition for forming a carbon fiber sheet via a wet papermaking process. The dispersant is added in an appropriate amount, such as 5% by weight of the carbon fibers. See, e.g., abstract and paragraphs [0022] and [0036]. Hirano further teaches some of the carbon fibers are replaced by one or more kinds of organic fibers. Paragraph [0025]. As evidenced by Applicant’s Specification, Pulset HA by Meisei Chemical Works, Ltd. is a polyether-based polyurethane resin. Paragraphs [0045] and [0084].
Hirano and Naruse are analogous art as they are both drawn to producing fiber sheets from dispersions via a wet papermaking process. 
In light of the disclosure of Hirano, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify a dispersion composition for forming a polyester fiber sheet, i.e., a dispersion composition comprising polyester fibers and a dispersant comprising a random copolymer of phenyl glycidyl ether and an alkylene oxide, such as propylene oxide or ethylene oxide, of Naruse by using a combination of a nonionic surfactant, Pulset HA by Meisei Chemical Co., Ltd. as taught by Hirano as Hirano teaches this nonionic surfactant is suitable as a dispersant for forming a fiber sheet via a wet papermaking process, with the random copolymer of phenyl glycidyl ether and an alkylene oxide  the dispersant in Naruse as Naruse teaches a nonionic surfactant can be used in combination with the random copolymer of phenyl glycidyl ether and an alkylene oxide, and thereby arrive at the claimed invention. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to select the amount of dispersant to attach to the polyester fibers of Naruse, including over the claimed range, in order to form the polyester fiber sheet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, as described in MPEP 2144.05.

Regarding claim 4
Given that the polyether-based polyurethane resin of Naruse in view of Hirano is substantially identical to the polyether-based polyurethane resin as used in the present invention, as set forth above, it is clear that the polyether-based polyurethane resin of Naruse in view of Hirano would intrinsically have a weight-average molecular weight of 5,000 to 1,000,000, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
	
Regarding claim 6
Naruse does not limit the type of polyester fiber used. Therefore, it would have been obvious to one of ordinary skill in the art to try a polyester fiber having a circular structure as the polyester fiber of Naruse in view of Hirano, as a circular cross section is a commonly known fiber cross section structures in the art, and thereby arrive at the claimed invention. 

Regarding claim 18
Naruse further teaches from the viewpoint of dispersing ability and lowering viscosity to improve handleability, the weight-average molecular weight of the random copolymer of phenyl glycidyl ether and alkylene oxide is preferably 4,000 to 1,000,000. Paragraphs [0109-0110] and Table 2.	

Response to Arguments
The certified copy of an English translation of JP 2016-256170 prefects the foreign priority claim. The effective filing date for the claimed invention is December 28, 2016. Therefore, Seiyama (JP 2017/057511) which was previously relied upon to meet the limitations of claim 4 is no longer prior art as the publication date of this document is March 23, 2017. As the limitations of claim 4 have been amended into claim 1 and Seiyama is no longer prior art, and in view of Applicant’s arguments, see pages 7-10, filed 02/11/2022, with respect to the rejections of the claims under 35 U.S.C 102, 35 U.S.C. 103, and the nonstatutory double patenting, all of the previous 35 U.S.C 102, 35 U.S.C. 103, and nonstatutory double patenting rejections set forth in the non-final rejection mailed 12/09/2021 are withdrawn. Upon further search and consideration, a new reference has come to the attention of the Examiner. Therefore, this rejection is a second non-final. 	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789